UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-161925 Nashua Corporation Employees’ Savings Plan (Exact name of registrant as specified in its charter) One Canterbury Green, 201 Broad Street, Stamford, CT 06901, (203) 595-3000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Plan Interests in the Nashua Corporation Employees’ Savings Plan (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: 0* *Effective June 18, 2010, the Nashua Corporation Employees’ Savings Plan (the “Plan”) was merged with and into the Cenveo 401(k) Savings and Retirement Plan, another defined contribution plan sponsored by Cenveo, Inc., and ceased to exist as a separate plan. Therefore, this Form 15 has been filed to suspend the Plan’s duty to file reports under Section 15(d) of the Securities Exchange Act of 1934, as amended, including on Form 11-K. Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan, has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Cenveo 401(k) Savings and Retirement Plan Successor by Merger to Nashua Corporation Employees’ Savings Plan Date: June 29, 2011 By: /s/ Mark S. Hiltwein Mark S. Hiltwein, Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
